Exhibit 10.8

 

THIS LEASE is made this first day of February, 1996, by and between Keyser
Investment Group, Inc. a Maryland corporation (herein called “Landlord”), and
Sinclair Broadcast Group, Inc., a Maryland corporation (herein called “Tenant”).

 

W I T N E S S E T H:

 

The Landlord hereby leases unto the Tenant the following: 2000-2008 West 41st
Street, City of Baltimore, State of Maryland, 21211 consisting of certain
buildings and structures, the adjacent and service areas.  The aforesaid
commercial property subject to this Lease is hereinafter called the “Demised
Premises” or “Premises” for an initial term of ten (10) years, beginning on the
1st day of February 1996, and ending on the 31st day of January 2006, at rent
payable in equal and successive monthly payments as outlined on Schedule A
(attached) on the first (1st) day of each and every month in advance, plus the
annual increase as defined following.

 

Said rent shall be paid to the Landlord at such place as the Landlord may from
time to time designate in writing.

 

The term of this Lease shall automatically be renewed for two additional and
consecutive terms of five (5) years each, unless notice of cancellation is given
by Lessee as set forth in this paragraph.  If Lessee gives written notice of
cancellation to Lessor not less that ninety (90) days prior to the expiration of
the initial term of this lease (or of the first additional five year term, as
the case may be) to the effect that Lessee does not wish to extend the terms of
this Lease for any additional period, then this Lease shall terminate and expire
at the end of the then existing Lease term (either the initial term, or the
first additional five-year term, as the case may be).  In the event Lessee, for
whatever reason, fails to give such written notice of cancellation not less than
ninety (90) days prior to the end of this initial term of this Lease (or not
less than ninety (90) days prior to the end of the first additional five-year
term, as the case may be), the term of this Lease shall be automatically
extended for the next additional and consecutive term of five (5) years.

 

THE TENANT AGREES WITH THE LANDLORD, as follows:

 

1.                                      Rent.  To pay the rent when due.

 

2.                                      Use.  To use and occupy the leased
premises solely for the following purposes: television station, offices, studios
and related facilities as permitted by applicable zoning.  Further, the Tenant
agrees not to load the lease Premises beyond its carrying capacity, and it
agrees not to use said premises, whole or in part, for any other purpose without
the written consent of the Landlord.

 

3.                                      Occupancy.  Tenant further agrees to
occupy the leased premises and conduct business therein continuously during the
term or any renewal thereof.  If the Tenant shall fail to take possession of the
Demised Premises within thirty (30) days after the commencement of the term of
this Lease or, if at any time during the term of this Lease or any renewal
thereof, the Tenant shall vacate, abandon, or cease to use or occupy said
Demised Premises, Landlord, in addition to any other right or rights granted to
it under this Lease or by law, may reenter the Demised Premises and remove the
Tenant or its legal representatives or other occupant by summary proceeding or
otherwise; and in such event, Tenant waives the service of notice of intention
to reenter or to institute lease proceedings to that end.  In such event,
Landlord may without notice or demand enter the Demised Premises, breaking open
locked doors, if necessary to obtain entrance, without liability to action for
prosecution or damages for such entry or the

 

--------------------------------------------------------------------------------


 

manner thereof.

 

4.                                      Water Rent.  To pay all the water rent
and sewerage charges chargeable to the said Premises.

 

5.                                      Federal, State, and Local Laws, Etc.  To
observe, comply with, and execute at its, the Tenant’s, expense all laws valid
and lawful rules, requirements, and regulations of the United States, State of
Maryland, and of the City or County in which the lease Premises are situate, and
of any and all governmental authorities or agencies and of any board of fire
underwriters or other similar organization respecting the leased Premises and
the manner in which said Premises are and should be used by it.

 

6.                                      Assignment and Sublease.  That the
written consent of the Landlord shall be required to each assignment or sublease
of the leased Premises, or any part thereof, whether such assignment or sublease
be made by it or by anyone claiming by, through, or under it.

 

7.                                      Alterations and Improvements.  Tenants
shall not make any additions, alterations, or improvements in or to the Demise
Premises without Landlord’s written consent.  All additions, alterations, and
improvements made in or to the Demised Premises by either Landlord or Tenant
shall become property of the Landlord and shall be surrendered with the Premises
at the termination of this lease.  Tenant shall have the right to remove or
replace its moveable trade fixtures; provided, however, Tenant repairs any
damages caused by such removal.  The failure of Tenant to remove trade fixtures
or any of its property at the termination of the term of this Lease shall be
deemed abandonment of such property at the option of the Landlord.

 

8.                                      Tenant’s Obligation to Repair and
Replace/Landlord’s Right on Tenant’s Default.  The Tenant shall, at its own
expense, make all necessary repairs and replacements to the leased property and
to the pipes, heating system, plumbing system, window glass, fixtures, and all
other appliances and their appurtenances, all equipment used in connection with
the leased property, and the sidewalks, curbs, and vaults adjoining or
appurtenant to the lease property. Such repairs and replacements, interior and
exterior, ordinary as well as extraordinary, and structural as well as
nonstructural, shall be made promptly, as and when necessary.  All repairs and
replacements shall be in quality and class at least equal to the original work. 
On default of the Tenant in making such repairs and replacements, the Landlord
may, but shall not be required to, make such repairs and replacements for the
Tenant’s account, and the expense thereof shall constitute and be collectible as
additional rent.

 

9.                                      Utilities.  The Tenant shall, upon
occupancy, procure and pay for all air conditioning, gas, light, power, heat,
and hot water used by the Tenant upon said Premises as the same shall become due
and payable, and the Tenant agrees that the Landlord shall not be required to
furnish any janitor service.

 

10.                               Taxes/Special Assessments.  The Tenant shall
pay to the Landlord, as additional rent, all taxes payable to the State of
Maryland and to the City or County in which the leased Premises are situate, of
whatever character or description, levied upon, or assessed against said
Premises for any tax year in which this Lease shall be in effect, in whole or in
part.  Said taxes shall include, but not by way of limitation, all paving taxes,
special paving taxes, and any and all benefits of assessments which may be
levied on the Premises hereby leased, but shall not include United States income
tax or any state or other income tax upon the income or rent payable hereunder. 
The Tenant shall pay any sum due hereunder to the Landlord prior to the first
(1st) day of September of the tax year in which any such taxes, charges,
benefits, or assessments shall become due,  If the Tenant should fail to pay any
sum due hereunder on or before the first (1st) day of September, as hereinabove
provided, together with all accrued interest and penalties there on, in that
event, the Landlord shall be entitled to distrain for said sum, together with
such interest and penalties, and the Tenant agrees with the Landlord to pay to
the Landlord that sum, including interest and penalties as set forth above, in
addition to said rental, in the manner and at the times above set

 

--------------------------------------------------------------------------------


 

forth, free and clear of all deductions whatsoever.

 

11.                               Condemnation.  In the event of condemnation by
any public or private authority of any portion of the Premises, this Lease shall
continue, and the rent shall not abate unless condemnation renders the Premises
completely unusable for the conduct of any portion of the Tenant’s business
thereon; then, upon Tenant giving forty-five (45) days advance written notice to
the Landlord, this Lease will terminate.  All proceeds of condemnation belong to
the Landlord, and the Landlord has the sole right to contest, settle, or
litigate condemnation.

 

12.                               Force Majeure.  Anything to the contrary
hereinabove contained notwithstanding, if it shall appear that the Premises
hereby leased, or any part thereof, were destroyed, injured, or damaged to any
extent whatsoever (a) as a result of actual warfare, whether such war be
declared or not, or (b) as the result of the negligence of the Tenant, then, at
the option of the Landlord, this Lease may, upon ten (10) days notice in writing
by the Landlord to the Tenant, cease and terminate.  If it shall appear that
such destruction, injury, or damage was the result of the negligence of the
Tenant, then there shall be no abatement of rent until after the date of such
termination.

 

13.                               Bankruptcy, Receivership, Etc.  If, any time,
during the term of this Lease or any extension or renewal thereof, there shall
be filed by or against Tenant in any Court pursuant to any statute, either of
the United States or of any reorganization or for the appointment of a receiver
or trustee of all or a portion of Tenant’s property, and within thirty (30) days
thereafter Tenant fails to secure a discharge thereof, or if the Tenant makes an
assignment for the benefit of creditors or petitions for or enters into an
arrangement, this Lease, at the option of the Landlord, exercised within a
reasonable time after notice of the happening of any one or more of such events,
may be canceled and terminated; in which event, neither Tenant nor any person
claiming through or under Tenant by virtue of any statute or of any Order of any
Court shall be entitled to possession or to remain in possession of the Demised
Premises, but shall forthwith quit and surrender the Premises; and Landlord, in
addition to other rights and remedies Landlord has by virtue of any stature or
rule of law, may retain as liquidated damages any rent, security, or deposit of
monies received by Landlord from Tenant or others on behalf of Tenant.

 

In the event of the termination of this Lease, as provided for in this
paragraph, Landlord shall forthwith, notwithstanding any other provision of this
Lease to the contrary, be entitled to recover from Tenant as and for liquidated
damages an amount equal to the rent reserved hereunder for the unexpired portion
of the term demised.  If such Premises, or any part thereof, be relet by
Landlord for the unexpired term of this Lease, the amount of rent reserved upon
such relating shall be deemed to be the fair and reasonable rental value during
the term of the reletting.

 

14.                               Signs, Etc. by Tenant.  The Tenant agrees that
it will not place or permit any signs, lights, awnings, or poles in or about
said Premises without the permission, in writing, of the Landlord; and in the
event that such consent is given, the Tenant agrees to pay any minor privileges
or other tax therefor.  The Tenant agrees that it will not paint or make any
changes in or on the outside of said Premises without the written permission of
the Landlord.

 

15.                               Operation of Premises.  The Tenant agrees to
keep the sidewalks and curbs in front of said Premises free of snow, ice, dirt,
and rubbish, and not to pile any goods on the sidewalk in front of said building
or block said sidewalk, and not to do anything that directly or indirectly will
take away the access to the Premises from any other tenant of the Landlord or
which, in any manner, will obstruct the entrance, halls, or sidewalks of any
part of the building of which the leased Premises is a part.

 

16.                               For Sale or Rent Signs.  It is agreed between
the parties hereto that the Landlord shall have the right to place a “For Sale”
or “For Rent” sign on any portion of said Premises for ninety (90) days

 

--------------------------------------------------------------------------------


 

prior to the termination of this Lease and to show said Premises to prospective
tenants or purchasers.

 

17.                               Limitation of Liability. The Landlord shall
not be held responsible for and is relieved from all liability by reason of any
damage to any person, persons or property in the Demised Premises, whether
belonging to the Tenant or to any other person, from water, rain, snow, gas, or
electricity not matter how caused (including from any pipes or plumbing) that
may leak onto, issue or flow from any part of the Demised Premises or from the
building of which the Demised Premises is a part or from any place or quarter.

 

18.                               Indemnification by Tenant/Personal Injury and
Property Damage.  The Tenant hereby relieves the Landlord from any and all
responsibility, and the Tenant covenants and agrees to assume all liability,
including counsel and attorney’s fees, in any action for damages which may arise
from any kind of injury to person or property in or upon or adjacent to the
Premises or that may arise from any cause other than from the intentional acts
of the Landlord.

 

19.                               Liability of Tenant for Injury to Premises. 
The Tenant shall be liable to the Landlord for any injury done to the Premises
by itself, its agents, servants, employees, or patrons, whether said injury be
caused by negligence, default, or willful act.

 

20.                               Indemnification by Tenant/Costs Incurred for
Breach.  The Tenant shall indemnify the Landlord against and save it harmless
from any expense, loss, or liability paid, suffered or incurred, including
counsel and attorney’s fees, arising out of any breach by the Tenant, Tenant’s
agents, servants employees, visitors, or licensees of any covenant or condition
of this Lease or arising out of Tenant’s use or occupancy of the leased Premises
or arising out of the carelessness, negligence, or improper conduct of Tenant,
Tenant’s agents, employees, patrons, or licensees.

 

21.                               Liability Insurance by Tenant.  Tenant will
keep in force at its own expense so long as this Lease remains in effect a
policy of public liability insurance with respect to the leased Premises in
companies acceptable to Landlord in form satisfactory to Landlord covering
Landlord and Tenant, with minimum limits of $500,000.00 on account of bodily
injuries to or death of one person, and $1,000,000.00 on account of bodily
injuries to or death of more than one person as the result of any one accident
or disaster, and property damage insurance with minimum limits of $100,000.00;
and Tenant will further deposit the policy or policies of such insurance or
certificates thereof with Landlord.  If Tenant shall not comply with its
covenants made in this Paragraph 22, Landlord may, at its option, cause
insurance as aforesaid to be issued; and in such event, Tenant agrees to pay the
premium of such insurance promptly upon Landlord’s demand.

 

22.                               Fire Insurance by Tenant.  Tenant, at its
expense, will carry fie extended coverage insurance on the leased Premises, as
well as any additional improvements Tenant may make, to the full one hundred
percent (100%) replacement value thereof, with the proceeds payable to the
Landlord.  It is further agreed that all recoveries for loss shall, unless
Landlord waived this requirement in writing after said recovery is received, be
applied to the repair or restoration of the damage or destruction for which said
recoveries are received; and that, if the insurance proceeds received on said
policies are not sufficient to restore the damage properly to the same condition
in which the same was prior to the damage thereto, Tenant shall supply the
additional cost therefor from its own funds without any claim against the
Landlord for reimbursement of the same or for any part thereof,  All policies of
insurance, pursuant to the provisions of this paragraph and certificates
thereof, shall be furnished to and held by the Landlord.  Should Tenant fail to
carry the aforesaid insurance, Landlord may (but not be required to) cause same
to be issued; in which event, all premiums paid by the Landlord shall be due and
payable to the Landlord by the Tenant on the date the next installment of rent
becomes due under this Lease, and shall be subject to the provisions of this
Lease referring to rent and nonpayment thereof.

 

--------------------------------------------------------------------------------


 

23.                               Waiver of Notice.  Tenant hereby waives notice
to vacate the Premises upon expiration of this Lease (or at the end of the
renewal period, if renewed).  If the Tenant shall occupy said Premises after
such expiration, it is understood that, in the absence of any written agreement
to the contrary, said Tenant shall hold said Premises as a Tenant from
month-to-month, subject to all other terms and conditions of this Lease at the
highest monthly rental reserved in this lease; provided, however, that the
Landlord shall, upon such expiration, be entitled to the benefit of all public
general or public local laws relating to the speedy recovery of the possession
of lands and tenements held over by Tenant that may be now in force or may
hereafter be enacted to the same extent as if statutory notice had been given.

 

24.                               Remedies Cumulative.  It is agreed that for
the purpose of any suit brought or based on this Agreement, this Agreement shall
be construed to be a divisible contract to the end that successive actions may
be maintained on said Agreement as successive periodic sums shall mature under
said Agreement, and it is further agreed that failure to include in any suit or
action any sum or sums then matured shall not be a bar to the maintenance of any
suit or action for the recovery of said sum or sums so omitted, and the Tenant
agrees that it will not in any suit or suits brought on this Lease for a matured
sum for which judgment has not previously been received, plead, rely on, or urge
as bar to said suit or suits, the defense of res adjudicata, former recovery,
extinguishment, merger, election of remedies, or other similar defense.

 

25.                               Waiver.  No assent, expressed or implied, by
Landlord to any breach by the Tenant of any of the clauses, provisions, or
covenants of this Lease shall be deemed or taken to be a waiver or assent to any
succeeding breach of the same clause or provision or covenant or any preceding
or succeeding breach of any other clause, provision, or covenant.  No remedy
conferred upon Landlord shall be considered exclusive of any other remedy, but
shall be in addition to every other remedy available to the Landlord under this
Lease or as matter of law.  Every remedy herein conferred upon Landlord may be
exercised from time to time and as often as the occasion may arise of Landlord
deems desirable.

 

26.                               Use of Language and Captions.  Any word
contained in the text of this Lease Shall be read as the singular or plural and
as the masculine, feminine, or neuter gender, as may be applicable in the
particular context; and any subheadings used herein are for convenience only and
for no other purpose.  All headings used herein are for convenience only and may
not convey or effect the meaning of this Agreement.

 

27.                               Successors in Interest.  This Lease and the
covenants, agreements, conditions, and undertakings herein contained are binding
upon and shall inure to the benefit of the Landlord, its successors and assigns,
and shall be binding upon the Tenant and only such assigns of Tenant to whom the
assignment by Tenant has been consented to by Landlord.

 

28.                               Complete Agreement.  Tenant acknowledges that
Landlord and its agents have made no representations or promises with respect to
the leased Premises or the making or entry into this Lease except as herein
expressly set forth.  This Lease contains all the agreements and representations
between the parties.  None of the terms of this Lease shall be waived or
modified to any extent except by a written instrument signed and delivered by
all parties to this Agreement.

 

29.                               Waiver of Jury Trial.  Landlord and Tenant
hereby waive, to the extent such waiver is not prohibited by law, the right to a
jury trial in any action, summary proceeding, or legal proceeding between or
among the parties hereto or their successors arising out of this Lease or
Tenant’s occupancy of the Demised Premises or Tenant’s rights to occupy the
Demised Premises.

 

--------------------------------------------------------------------------------


 

30.                               Cost of Living Adjustment in Rent.  The
parties hereto further mutually agree that a records shall be made at the United
States Department of Labor, Bureau of Labor Statistics, Consumer Price Index,
all items, for the United States, State of Maryland (the “Index”) for the month
ending January 31, 1995 (the “Base Month”), which records shall serve as a base
or beginning point of computing whether there shall be any additional rent paid
by the Tenant to the Landlord during the renewal term hereof.  If the Index for
the first (1st) day of February 1996 shows an increase in the Index, the Tenant
shall pay the Landlord additional rent during the following lease year period of
said Lease an amount equivalent to the percentage increase in the Cost of Living
Index.  For example, if, on the first (1st) day of May 1996, it is determined
that the cost in the Index increased eleven percent over the Index as of the
31st day on January 1995, the Tenant shall pay to the Landlord as additional
rental for the next year of this Lease beginning on the 1st day of
February 1996, to the 31st day of January 1997, eleven percent (11%) more than
the fixed annual rental provided herein.  The rent shall continue to increase
annually thereafter during each and every year hereof based upon the annual
increase in the Cost of Living Index calculated in the same manner hereinabove. 
In no event shall any annual increase in rent ever be less than five percent
(5%) over the year.

 

In the event that the index is discontinued, the parties agree to accept
comparable statistics on the cost of living for all items for the City of
Baltimore which may be issued in lieu thereof by the Bureau of Labor or any
successor of same or to an Index mutually acceptable by the parties as a
substitute therefor.  If the parties do not mutually agree on a Substitute
Index, such Substitute Index shall be selected by arbitration.  Landlord and
Tenant shall each appoint an arbitrator; and if the arbitrators so appointed are
unable to agree, this matter will be determined by a third arbitrator, to be
selected by the two arbitrators chosen by the Landlord and Tenant.  If there is
no agreement as to a third arbitrator, such arbitrator shall be appointed by a
judge sitting in the Circuit Court for Baltimore City, acting in a non-judicial
capacity.  Landlord and Tenant shall pay the expense of such arbitrator selected
by them; and if a third arbitrator is required, jointly for the expense of such
third arbitrator.

 

31.                               Governing Law.  This Lease shall be
interpreted, construed, and enforced under the laws of the State of Maryland
applicable to agreements made and to be performed entirely herein.

 

32.                               Counterparts.  This Lease may be executed in
one or more counterparts, each of which shall be deemed to be an original and
all of which together shall be deemed to be one and the same instrument.

 

33.                               Notices.  All notices, request consents, and
other communications required or permitted to be given hereunder shall be in
writing and shall have been deemed to have been given if delivered personally or
mailed first class by registered or certified mail, return-receipt requested, as
follows (or to such other address as either party may designate in writing to
the other in accordance herewith):

 

IF TO THE LANDLORD:

 

Keyser Investment Group, Inc.

 

 

2000 W. 41st Street

 

 

Baltimore, MD 21211

 

 

 

WITH A COPY TO:

 

Steven A. Thomas, Esquire

 

 

Thomas & Libowitz

 

 

USF&G Tower, Suite 1100

 

 

100 Pratt Street

 

 

Baltimore, MD 21202-1053

 

--------------------------------------------------------------------------------


 

IF TO THE TENANT:

 

Sinclair Broadcast Group, Inc.

 

 

2000 W. 41st Street

 

 

Baltimore, MD 21211

 

 

 

WITH A COPY TO:

 

Steven A. Thomas, Esquire

 

 

Thomas & Libowitz

 

 

USF&G Tower, Suite 1100

 

 

100 Pratt Street

 

 

Baltimore, MD 21202-1053

 

IN WITNESS WHEREOF, the parties hereto affix their hands and seals on the day
and year first above written.

 

ATTEST:

 

LANDLORD:

 

 

 

 

 

 

 

KEYSER INVESTMETNT GROUP, INC.

 

 

 

 

 

/s/ J. Duncan Smith

 

 

By: /s/ David D. Smith

(SEAL)

 

Secretary

 

 

President

 

 

 

 

 

 

 

TENANT:

 

 

 

 

 

 

 

SINCLAIR BROADCAST GROUP, INC.

 

 

 

 

 

/s/ J. Duncan Smith

 

 

By: /s/ David D. Smith

(SEAL)

 

Secretary

 

 

President

 

 

--------------------------------------------------------------------------------


 

SHEDULE A

 

The “Premises” shall consist of the whole of the new addition to the existing
building at 2000 W. 41st Street. The new addition consists of three floors of
office space, rent for which will be paid as follows:

 

2nd floor -

 

$5,000 per month

 

 

($12.00 per sq. ft. x 5,000 sq. ft. = $60,000 per year) Completed

 

 

 

*1st floor -

 

$1,666.66 per month

 

 

($6.00 per sq. ft. x 3,333 sq. ft. = $20,000 per year) Unfinished

 

 

 

**3rd floor -

 

$2,500 per month

 

 

($6.00 per sq. ft. x 5,000 sq. ft. = $30,000 per year) Unfinished

 

Rent for the 1st and 3rd floors will increase to $12.00 per sq. ft. as areas are
completed and occupied as useable office space.

 

--------------------------------------------------------------------------------

* Occupied July 23, 1996

** Occupied August 16, 1996 (but not fully furnished)

 

--------------------------------------------------------------------------------